     Case 1:19-cr-10080-NMG Document 1502 Filed 09/21/20 Page 1 of 3



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
          v.                        )
                                    )
Gregory Colburn, et al.,            )
                                    )     Criminal Action No.
          Defendants.               )     19-10080-NMG
                                    )
                                    )
                                    )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

     Defendant Elizabeth Henriquez pled guilty to one count of

conspiracy to commit mail and wire fraud and honest services

mail and wire fraud, in violation of 18 U.S.C. § 1349, and one

count of money laundering conspiracy, in violation of 18 U.S.C.

§ 1956(h), in connection with her agreement to pay William

“Rick” Singer to facilitate cheating on five standardized tests

for her two daughters, and to cause one of her daughters to be

wrongfully recruited as a student athlete, thereby facilitating

her admission to Georgetown University.       On March 31, 2020, this

Court sentenced defendant Henriquez to, inter alia, seven

months’ imprisonment.

     On June 2, 2020, Henriquez moved to modify her sentence

under § 3582(c)(1)(A)(i), seeking to convert her sentence of

                                 - 1 -
     Case 1:19-cr-10080-NMG Document 1502 Filed 09/21/20 Page 2 of 3



imprisonment to a term of home confinement because of concerns

related to the COVID-19 pandemic.      The Court denied her motion,

offering instead to postpone her self-surrender date.         Henriquez

chose not to postpone that date and reported to FCI Dublin in

California on June 29, 2020.

     Defendant has now moved to reduce her sentence by four

months pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) because of

concerns related to the COVID-19 pandemic and the harsh prison

conditions imposed to prevent its spread.       The government

opposes the motion on several grounds including 1) the

conditions imposed have been necessary and successful in

preventing the spread of COVID-19 within FCI Dublin and 2) the

defendant chose to report to prison early, rather than postpone

her self-report date, knowing that she would be quarantined for

at least 14 days and that social visits had been suspended.

With leave of Court, defendant has filed a reply in support of

her motion to reduce sentence which the Court has considered.

     The COVID-19 pandemic is an unprecedented and continually

evolving cause of concern and the Court is cognizant of the

particular risk of transmission in penitentiary facilities.            As

explained at defendant’s sentencing and, notwithstanding the

current public health crisis, there are good reasons why the

period of incarceration imposed is warranted by the defendant’s

criminal conduct in this case.     The Court will, therefore, deny

                                 - 2 -
     Case 1:19-cr-10080-NMG Document 1502 Filed 09/21/20 Page 3 of 3



defendant’s motion.    If the public health crisis does not

continue to abate within the next few months, the Court will

entertain a motion to reconsider.

                                 ORDER

     For the foregoing reasons, the motion of defendant

Elizabeth Henriquez to modify sentence (Docket No. 1471) is

DENIED without prejudice.

So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated September 21, 2020




                                 - 3 -
